COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 DAVID LEWIS TIPTON,                                          No. 08-15-00069-CR
                                               §
                            Appellant,                          Appeal from the
                                               §
 v.                                                       Criminal District Court No. 3
                                               §
 THE STATE OF TEXAS,                                        of Tarrant County, Texas
                                               §
                            State.                              (TC# 1355209D)
                                               §

                                           §
                                         ORDER

        The Court GRANTS the Appellant’s pro se second motion for extension of time to file the
                                            '
brief until January 24, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE
                                            '
THE APPELLANT’S PRO SE BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Mr. David Lewis Tipton, the Appellant , prepare the

Appellant’s pro se brief and forward the same to this Court on or before January 24, 2016.

       IT IS SO ORDERED this 18th day of November, 2015.

                                            PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.